CCA 19872873. Review granted on the following issue:
WHETHER THE SPECIFICATION OF CHARGE II AND THE SPECIFICATION OF ADDITIONAL CHARGE II FAIL TO STATE AN OFFENSE UNDER THE SUPREME COURT’S HOLDING IN UNITED STATES v. RESENDIZ-PONCE AND RUSSELL v. UNITED STATES AND THIS COURT’S OPINION IN UNITED STATES v. FOSLER, 70 M.J. 225 (C.A.A.F. 2001).
No briefs will be filed under Rule 25.*

 BAKER, Chief Judge (dissenting): I dissent for the reasons stated in my dissenting opinion in Fosler. United States v. Fosler, 70 M.J. 225, 240-47 (C.A.A.F. 2011).